



Exhibit 10.9


EXECUTION VERSION
SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
THIS SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (this
“Sixth Amendment”), is dated as of December 10, 2018 and is among American
Airlines, Inc., a Delaware corporation (the “Borrower”), American Airlines Group
Inc., a Delaware corporation (the “Parent” or the “Guarantor”), the Consenting
Revolving Lenders (as defined below) party hereto, HSBC Bank USA, N.A. (“HSBC”),
MUFG Union Bank, N.A. (“MUFG”) and BOKF, NA dba Bank of Texas (“BoT” and
together with HSBC and MUFG, collectively, the “New Revolving Lenders”) and
Citibank N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and as an issuing lender (in such capacity, an “Issuing Lender”). Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
shall have the respective meanings provided to such terms in the Credit
Agreement as defined below.
W I T N E S S E T H:
WHEREAS, the Borrower, the Guarantor, the lenders from time to time party
thereto, the Administrative Agent and certain other parties thereto are parties
to that certain Amended and Restated Credit and Guaranty Agreement, dated as of
April 20, 2015 (as amended by that certain First Amendment to Amended and
Restated Credit and Guaranty Agreement, dated as of October 26, 2015, as further
amended by that certain Second Amendment to Amended and Restated Credit and
Guaranty Agreement, dated as of September 22, 2016, as further amended by that
certain Third Amendment to Amended and Restated Credit and Guaranty Agreement,
dated June 14, 2017, as further amended by that certain Fourth Amendment to
Amended and Restated Credit and Guaranty Agreement, dated August 21, 2017, as
further amended by that certain Fifth Amendment to Amended and Restated Credit
and Guaranty Agreement, dated September 17, 2018 and as further amended, amended
and restated, supplemented or otherwise modified up to, but not including the
Sixth Amendment Effective Date as defined below, the “Credit Agreement”);
WHEREAS, pursuant to Section 2.28(b) of the Credit Agreement, the Borrower may
make a Revolver Extension Offer to all Revolving Lenders holding Revolving
Commitments under the Credit Agreement to extend the maturity date of each such
Revolving Lender’s Revolving Commitment;
WHEREAS, the Borrower hereby (i) requests that each Revolving Lender that is a
party to the Credit Agreement immediately prior to the Sixth Amendment Effective
Date (each, an “Existing Revolving Lender”) extend the maturity of such Existing
Revolving Lender’s Revolving Commitment pursuant to, and in accordance with the
terms of, Section 2.28(b), (c), (d) and (e) of the Credit Agreement and this
Sixth Amendment (with such request constituting a Revolver Extension Offer for
purposes of the Credit Agreement) and requests that the Administrative Agent
waive any applicable notice period otherwise required thereby and (ii) specifies
as the Minimum Extension Condition for such Revolving Extension Offer that all
such Revolving Commitments be subject to the Revolving Extension contemplated
hereby;


1
 
 
 




--------------------------------------------------------------------------------




WHEREAS, the undersigned Existing Revolving Lenders (the “Consenting Revolving
Lenders” and together with the New Revolving Lenders, the “Extending Revolving
Lenders”) are willing to extend the maturity date of their respective Revolving
Commitments (the “Extended Revolving Commitments”), subject to and on the terms
and conditions set forth herein and in Section 2.28(b), (c), (d) and (e) of the
Credit Agreement;
WHEREAS, pursuant to Section 2.27 of the Credit Agreement, the Borrower may
request an increase to the existing Revolving Commitments, subject to and on the
terms and conditions provided therein;
WHEREAS, the Borrower hereby notifies the Administrative Agent of its request
for $542,500,000 of new Revolving Commitments (the “New Revolving Commitments”)
to be made available by New Revolving Lenders with respect to such New Revolving
Commitments in the amount specified therefor on Schedule 1 hereto and requests
that the Administrative Agent waive any applicable notice period otherwise
required;
WHEREAS, each New Revolving Lender is willing to provide a New Revolving
Commitment in the amount set forth opposite its name in Schedule 1 hereto,
subject to and on the terms and conditions set forth herein and in the Credit
Agreement;
WHEREAS, the undersigned Consenting Revolving Lenders, New Revolving Lenders and
the Borrower desire to reallocate the Revolving Commitments (the “Reallocation”)
and that each Revolving Lender will hold such Revolving Commitment as is set out
opposite its name on Schedule 1;
WHEREAS, the Borrower, the Administrative Agent, the undersigned Revolving
Lenders wish to amend the Credit Agreement to provide for certain other
modifications to the Credit Agreement, in each case, on the terms and subject to
the conditions set forth herein;
WHEREAS, pursuant to Section 2.28(b) of the Credit Agreement, any Existing
Revolving Lender who is not a Consenting Lender (each, a “Non-Consenting
Revolving Lender”) shall continue to have Revolving Credit Commitments (the
“Non-Extended Revolver Commitments”); and
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION ONE - Increase in Revolving Commitments. On the Sixth Amendment
Effective Date, the Borrower, the Existing Revolving Lenders and the New
Revolving Lenders agree that (1) the Total Revolving Commitments shall be
$1,542,500,000, consisting of $1,530,500,000 of Sixth Amendment Extended
Revolver Commitments and $12,000,000 of Non-Extended Revolver Commitments, (2)
New Revolving Commitments shall constitute Extended Revolving Commitments for
all purposes of the Credit Agreement and the other Loan Documents and (3) each
New Revolving Lender shall become a Revolving Lender under the Credit Agreement


2
 
 
 




--------------------------------------------------------------------------------




(as amended hereby). For purposes of the Credit Agreement, this Sixth Amendment
shall constitute an “Increase Joinder.”
SECTION TWO - Extension of Revolving Facility. On the Sixth Amendment Effective
Date (immediately after giving effect to the Reallocation contemplated in
Section One), the Borrower, each Extending Revolving Lender and each
Non-Consenting Revolving Lender agrees that the Credit Agreement is modified as
follows:
(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:
““Sixth Amendment” means the Sixth Amendment to this Credit Agreement, dated as
of December 10, 2018 among the Borrower, Citibank N.A., as administrative agent
and as an issuing lender and the Lenders party thereto.”
““Sixth Amendment Effective Date” shall have the meaning provided in the Sixth
Amendment.”;
““Sixth Amendment Extended Revolving Commitments” means the Revolving
Commitments of each Sixth Amendment Extending Revolving Lender.”
““Sixth Amendment Extending Revolving Lender” shall mean each Revolving Lender
(including the Sixth Amendment New Revolving Lenders) that has provided a
signature page on or prior to December 10, 2018 voting in favor of accepting the
Sixth Amendment Extension Offer and extending the Revolving Facility Maturity
Date as set forth in the Sixth Amendment.”
““Sixth Amendment Extension Offer” means the Extension Offer made pursuant to
the Sixth Amendment.”
““Sixth Amendment Non-Extended Revolving Commitments” means the Revolving
Commitments of each Sixth Amendment Non-Extending Revolving Lender.”
““Sixth Amendment Non-Extending Revolving Lender” shall mean each Revolving
Lender other than the Sixth Amendment Extending Revolving Lenders.”
““Sixth Amendment New Revolving Lenders” shall mean each New Revolving Lender
(as defined in the Sixth Amendment).”
(b)    The definition of “Applicable Margin” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
“Applicable Margin” shall mean (a)(x) with respect to Revolving Loans in respect
of Sixth Amendment Extended Revolving Commitments (i) that are Eurodollar Loans,
2.00% per annum and (ii) that are ABR Loans, 1.00% per annum and (y) with
respect to Revolving Loans in respect of Sixth Amendment Non-Extended Revolving
Commitments (i) that are Eurodollar Loans, 2.25% per annum and (ii) that are ABR
Loans, 1.25% per annum and (b) with respect to 2017


3
 
 
 




--------------------------------------------------------------------------------




Replacement Term Loans (i) that are Eurodollar Loans, 2.00% per annum and (ii)
that are ABR Loans 1.00% per annum.
(c)    The definition of “Commitment Fee Rate” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
““Commitment Fee Rate” shall mean (x) in respect of Sixth Amendment Extended
Revolving Commitments, 0.625% per annum and (y) in respect of Sixth Amendment
Non-Extended Revolving Commitments, 0.75% per annum.”;
(d)    The definition of “LIBO Rate” appearing in Section 1.01 of the Credit
Agreement is hereby amended by adding “and Revolving Loans in respect of Sixth
Amendment Extended Revolving Commitments” after “solely in respect of the 2017
Replacement Term Loans” where it is used therein.
(e)    The definition of “Revolving Facility Maturity Date” appearing in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety as
follows:
““Revolving Facility Maturity Date” shall mean, (a) with respect to Sixth
Amendment Extended Revolving Commitments, that have not been extended pursuant
to Section 2.28(b), but including Revolving Commitments extended or made
available pursuant to the Sixth Amendment, October 13, 2023, (b) with respect to
Sixth Amendment Non-Extended Revolving Commitments that have not been extended
pursuant to Section 2.28(b), October 13, 2022 and (c) with respect to Extended
Revolving Commitments extended after the Sixth Amendment Effective Date, the
final maturity date therefor as specified in the applicable Extension Offer
accepted by the respective Revolving Lender or Revolving Lenders.”;
(f)    The definition of “Revolving Commitment” is hereby amended by deleting
the last sentence of said definition in its entirety and inserting in lieu
thereof the following new sentence:
“The aggregate amount of the Total Revolving Commitments as of the Sixth
Amendment Effective Date and after giving effect to the New Revolving
Commitments under, and as defined in the Sixth Amendment is $1,542,500,000,
consisting of $1,530,500,000 of Sixth Amendment Extended Revolver Commitments
and $12,000,000 of Sixth Amendment Non-Extended Revolver Commitments.”;
(g)    Section 2.09 of the Credit Agreement is hereby amended by inserting the
following at the end of the paragraph:
“Notwithstanding any provision to the contrary set forth in this Agreement, the
Revolving Lenders agree that in the event the Administrative Agent determines,
pursuant to and in accordance with this Section 2.09, that reasonable means do
not exist for ascertaining the applicable LIBO Rate and the Administrative Agent
and


4
 
 
 




--------------------------------------------------------------------------------




the Borrower mutually determine that the syndicated loan market has broadly
accepted a replacement standard for the LIBO Rate, then the Administrative Agent
and Borrower may, without the consent of any Revolving Lender and solely with
respect to the Revolving Loans, amend this Agreement to adopt such new broadly
accepted market standard and to make such other changes as shall be necessary or
appropriate in the good faith determination of the Administrative Agent and the
Borrower in order to implement such new market standard herein and in the other
Loan Documents.”;
(h)    Section 2.20(a) of the Credit Agreement is here by amended and restated
in its entirety as follows:
“The Borrower shall pay to the Administrative Agent for the accounts of the
Revolving Lenders a commitment fee (the “Commitment Fee”) for the period
commencing on the Closing Date to the Revolving Facility Termination Date with
respect to the applicable Revolving Commitments or the earlier date of
termination of the applicable Revolving Commitment, computed (on the basis of
the actual number of days elapsed over a year of 360 days) at the Commitment Fee
Rate on the average daily Unused Total Revolving Commitment. Such Commitment
Fee, to the extent then accrued, shall be payable quarterly in arrears
(a) following the Closing Date on the last Business Day of each March, June,
September and December, (b) on the Revolving Facility Termination Date with
respect to the applicable Revolving Commitments and (c) as provided in
Section 2.11, upon any reduction or termination in whole or in part of the Total
Revolving Commitment (provided that such fee will be prorated based on the
Commitment Fee set forth in the Sixth Amendment for the fiscal quarter in which
the Sixth Amendment Effective Date occurs).”; and
(i)    The following shall be added as a new Section 2.29 to the Credit
Agreement:
“Section 2.29    Sixth Amendment Non-Extending Revolving Lenders
If any LC Exposure of any Sixth Amendment Non-Extending Revolving Lender exists
on the Revolving Facility Maturity Date applicable to the Sixth Amendment
Non-Extended Revolving Commitments of such Sixth Amendment Non-Extending
Revolving Lender then:
(i) the LC Exposure of such Sixth Amendment Non-Extending Revolving Lender will,
upon at least two (2) Business Days prior notice to the Borrower and the other
Revolving Lenders by the Administrative Agent, and subject in any event to the
limitation in the first proviso below, automatically be reallocated (effective
on the day specified in such notice) among the Sixth Amendment Extending
Revolving Lenders pro rata in accordance with their respective Revolving
Commitments; provided that (A) the Revolving Extensions of Credit of each such
Revolving Lender may not in any event exceed the Revolving Commitment of such
Revolving Lender as in effect at the time of such reallocation and (B) at the
time of such reallocation, no Event of Default pursuant to Section 7.01(b), (f)
or (g) has occurred and is continuing; and


5
 
 
 




--------------------------------------------------------------------------------




(ii) to the extent that any portion (the “Unreallocated Portion”) of the Sixth
Amendment Non-Extending Revolving Lender’s LC Exposure cannot be so reallocated,
whether by reason of the first proviso in clause (i) above or otherwise, the
Borrower will, not later than three (3) Business Days after demand by the
Administrative Agent, (A) Cash Collateralize the obligations of the Borrower to
the Issuing Lenders in respect of such LC Exposure in an amount at least equal
to the aggregate amount of the Unreallocated Portion of such LC Exposure or (B)
make other arrangements reasonably satisfactory to the Administrative Agent and
the Issuing Lenders to protect them against non-payment by such Sixth Amendment
Non-Extending Revolving Lender.”
(j)    “Annex A” of the Credit Agreement is hereby amended and restated in its
entirety in the form attached hereto as Schedule 1.
Notwithstanding anything in this Sixth Amendment or the Credit Agreement to the
contrary, the Administrative Agent hereby waives (a) the minimum notice required
by Section 2.27(a) of the Credit Agreement in connection with the establishment
of the New Revolving Commitments and (b) the minimum notice required by Section
2.28(e) of the Credit Agreement in connection with the Revolver Extension to be
effected pursuant to this Sixth Amendment.
SECTION THREE - The parties hereto agree that, as of the Sixth Amendment
Effective Date (as defined below) and in connection with the Sixth Amendment:
(a)    each of Citigroup Global Markets Inc. (“Citi”), Barclays Bank PLC
(“Barclays”), Credit Suisse Securities (USA) LLC (“CS Securities”), Deutsche
Bank Securities Inc. (“DBSI”), Goldman Sachs Lending Partners LLC (“GSLP”),
Industrial and Commercial Bank of China Limited, New York Branch (“ICBC”),
JPMorgan Chase Bank, N.A. (“JPMCB”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“ML”), Morgan Stanley Senior Funding, Inc. (“MS”), Sumitomo Mitsui
Banking Corporation (“SMBC”), BNP Paribas Securities Corp. (“BNP Securities”),
Credit Agricole Corporate and Investment Bank (“CA-CIB”), HSBC, MUFG, Standard
Chartered Bank (“SCB”), U.S. Bank National Association (“US Bank”), and BoT
shall be designated as, and perform the roles associated with, a joint lead
arranger and bookrunner;
(b)    each of Citi, Barclays, CS Securities, DBSI, GSLP, ICBC, JPMCB, Bank of
America, N.A., MS and SMBC shall be designated as, and perform the roles
associated with, a syndication agent; and
(c)    each of BNP Securities, CA-CIB, HSBC, MUFG, SCB, US Bank, and BoT shall
be designated as, and perform the roles associated with, a documentation agent.
SECTION FOUR - Conditions to Effectiveness. The provisions of Sections One and
Two of this Sixth Amendment shall become effective on the date (the “Sixth
Amendment Effective Date”) when each of the following conditions specified below
shall have been satisfied:
(a)    the Borrower, the Guarantor, the Administrative Agent, each Issuing
Lender, each Consenting Revolving Lender and each New Revolving Lender shall
have signed a counterpart hereof (whether the same or different counterparts)
and the Borrower and the Collateral Agent shall have signed an SGR Security
Agreement Supplement in form and substance satisfactory to the


6
 
 
 




--------------------------------------------------------------------------------




Borrower, the Collateral Agent and the Administrative Agent with respect to the
Borrower’s scheduled services between any airport in the United States and such
other airports in addition to LHR located in the European Union, and in each
case shall have delivered the same to Milbank, Tweed, Hadley & McCloy LLP, 28
Liberty Street, New York, NY 10005, attention: Zara Shirazi;
(b)    all reasonable invoiced out-of-pocket expenses incurred by the Extending
Revolving Lenders and the Administrative Agent pursuant to Section 10.04 of the
Credit Agreement (including the reasonable and documented fees, charges and
disbursements of counsel) and all accrued and unpaid fees (other than the
Commitment Fee, which shall be payable in accordance with the Credit Agreement),
owing and payable (including any fees agreed to in connection with this Sixth
Amendment) shall have been paid to the extent invoiced at least two (2) Business
Days prior to the Sixth Amendment Effective Date (or such shorter period as may
be agreed by the Borrower);
(c)    the Borrower shall have paid (or caused to be paid), for the account of
each Extending Revolving Lender, a one time, non-refundable fee equal to the
amount set forth in that certain Extending Revolving Lenders’ fee letter, among
the Extending Revolving Lenders and the Borrower, dated as of the Sixth
Amendment Effective Date;
(d)    the Administrative Agent shall have received a customary written opinion
of Latham & Watkins LLP, special counsel for Parent, the Borrower and the
Guarantor addressed to the Administrative Agent and the Extending Revolving
Lenders party hereto, and dated the Sixth Amendment Effective Date;
(e)    the Borrower shall have paid to the Administrative Agent (for the account
of the Consenting Revolving Lenders) all fees and interest accrued pursuant to
Sections 2.07, 2.15, 2.16 and 2.21 of the Credit Agreement in respect of the
Revolving Facility to, and including, the Sixth Amendment Effective Date,
whether or not then due and payable under the terms of the Credit Agreement;
(f)    the condition to the Revolving Extension effected pursuant to this Sixth
Amendment set forth in Section 2.28(b) and 2.28(c) of the Credit Agreement shall
have been satisfied and the conditions to the establishment of the New Revolving
Commitments pursuant to this Sixth Amendment set forth in Section 2.27(b) of the
Credit Agreement shall have been satisfied;
(g)    the Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary (or similar Responsible Officer), dated the
Sixth Amendment Effective Date (i) certifying as to the incumbency and specimen
signature of each Responsible Officer of the Borrower and the Guarantor
executing this Sixth Amendment or any other document delivered by it in
connection herewith (such certificate to contain a certification of another
Responsible Officer of that entity as to the incumbency and signature of the
Responsible Officer signing the certificate referred to in this clause (g)),
(ii) attaching each constitutional document of each Loan Party or certifying
that each constitutional document of each Loan Party previously delivered to the
Administrative Agent has not been amended, supplemented, rescinded or otherwise
modified and remains in full force and effect as of the date hereof, (iii)
attaching resolutions of each Loan Party approving the transactions contemplated
by the Sixth Amendment and (iv) attaching a certificate


7
 
 
 




--------------------------------------------------------------------------------




of good standing for the Borrower and the Guarantor of the state of such
entity’s incorporation or formation, dated as of a recent date, as to the good
standing of that entity (to the extent available in the applicable
jurisdiction);
(h)    the Administrative Agent shall have received evidence that the Fifth
Amendment to that certain Amended and Restated Credit and Guaranty Agreement
dated the date hereof, among, inter alios, the Borrower and Deutsche Bank AG New
York Branch as administrative agent and the Fourth Amendment to that certain
Credit and Guaranty Agreement, dated as of the date hereof, among, inter alios,
the Borrower and Barclays Bank PLC as administrative agent have, or will
contemporaneously with the Sixth Amendment Effective Date, become effective; and
(i)    the Administrative Agent shall have received an Officer’s Certificate
certifying (A) the truth in all material respects of the representations and
warranties set forth in the Credit Agreement and the other Loan Documents (other
than representations and warranties set forth in Sections 3.05(b), 3.06, 3.09(a)
and 3.19 of the Credit Agreement) as though made on the date hereof, or, in the
case of any such representation and warranty that relates to a specified date,
as though made as of such date; provided, that any representation or warranty
that is qualified by materiality (it being understood that any representation or
warranty that excludes circumstances that would not result in a “Material
Adverse Change” or “Material Adverse Effect” shall not be considered (for
purposes of this proviso) to be qualified by materiality) shall be true and
correct in all respects as of the applicable date; and provided, further, that
for purposes of this clause (i), the representations and warranties contained in
(i) Section 3.04(a) of the Credit Agreement shall be deemed to refer to Parent’s
Annual Report on Form 10-K for 2017 filed with the SEC (as amended) and all
Quarterly Reports on Form 10-Q or Current Reports on Form 8-K that have been
filed since December 31, 2017 by Parent with the SEC (as amended) and (ii)
Section 3.05(a) of the Credit Agreement shall be deemed to refer to the audited
consolidated financial statements of Parent and its Subsidiaries for the fiscal
year ended December 31, 2017, included in Parent’s Annual Report on Form 10-K
for 2017 filed with the SEC (as amended) and the unaudited consolidated
financial statements of Parent and its Subsidiaries for the fiscal quarters
ended March 31, 2018, June 30, 2018 and September 30, 2018, and (B) as to the
absence of any event occurring and continuing, or resulting from this Sixth
Amendment on, the Sixth Amendment Effective Date, that constitutes a Default or
Event of Default.
SECTION FIVE - No Default; Representations and Warranties. In order to induce
the Extending Revolving Lenders and the Administrative Agent to enter into this
Sixth Amendment, the Borrower represents and warrants to each of the Extending
Revolving Lenders and the Administrative Agent that, on and as of the date
hereof after giving effect to this Sixth Amendment, (i) no Default or Event of
Default has occurred and is continuing or would result from giving effect to
this Sixth Amendment and (ii) the representations and warranties contained in
the Credit Agreement and the other Loan Documents (other than representations
and warranties set forth in Sections 3.05(b), 3.06, 3.09(a) and 3.19 of the
Credit Agreement) are true and correct in all material respects on and as of the
date hereof with the same effect as if made on and as of the date hereof or, in
the case of any representations and warranties that expressly relate to an
earlier date, as though made as of such date; provided, that any representation
or warranty that is qualified by materiality (it being understood that any
representation or warranty that excludes circumstances that would not


8
 
 
 




--------------------------------------------------------------------------------




result in a “Material Adverse Change” or “Material Adverse Effect” shall not be
considered (for purposes of this proviso) to be qualified by materiality) shall
be true and correct in all respects as of the applicable date; and provided,
further, that for purposes of this Section Five, the representations and
warranties contained in (i) Section 3.04(a) of the Credit Agreement shall be
deemed to refer to Parent’s Annual Report on Form 10-K for 2017 filed with the
SEC (as amended) and all Quarterly Reports on Form 10-Q or Current Reports on
Form 8-K that have been filed since December 31, 2017 by Parent with the SEC (as
amended) and (ii) Section 3.05(a) of the Credit Agreement shall be deemed to
refer to the audited consolidated financial statements of Parent and its
Subsidiaries for the fiscal year ended December 31, 2017, included in Parent’s
Annual Report on Form 10-K for 2017 filed with the SEC (as amended) and the
unaudited consolidated financial statements of Parent and its Subsidiaries for
the fiscal quarters ended March 31, 2018, June 30, 2018 and September 30, 2018.
SECTION SIX - Confirmation. The Borrower and the Guarantor hereby confirm that
all of their obligations under the Credit Agreement (as amended hereby) are and
shall continue to be, in full force and effect. The parties hereto (i) confirm
and agree that the term “Obligations” and “Guaranteed Obligations” as used in
the Credit Agreement and the other Loan Documents, shall include, without
limitation, all obligations of the Borrower with respect to the Revolving
Commitments (as increased and extended pursuant to this Sixth Amendment) and all
obligations of the Guarantor with respect of the guarantee of such obligations,
respectively, and (ii) reaffirm the grant of Liens on the Collateral to secure
the Obligations (as extended and increased pursuant to this Sixth Amendment)
pursuant to the Collateral Documents.
SECTION SEVEN - Reference to and Effect on the Credit Agreement. On and after
the Sixth Amendment Effective Date, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by this Sixth Amendment. The Credit Agreement and each of the other Loan
Documents, as specifically amended by this Sixth Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. This Sixth Amendment shall be deemed to be a “Loan Document” for
all purposes of the Credit Agreement (as amended hereby) and the other Loan
Documents. The execution, delivery and effectiveness of this Sixth Amendment
shall not, except as expressly provided herein, operate as an amendment or
waiver of any right, power or remedy of any Lender or any Agent under any of the
Loan Documents, nor constitute an amendment or waiver of any provision of any of
the Loan Documents.
SECTION EIGHT - Execution in Counterparts. This Sixth Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Sixth Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Delivery of an executed counterpart of a signature page of this
Sixth Amendment by facsimile or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart of this Sixth Amendment.


9
 
 
 




--------------------------------------------------------------------------------




SECTION NINE - Governing Law. THIS SIXTH AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS SIXTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION TEN - Miscellaneous.    (a) The provisions set forth in Sections 10.03,
10.04, 10.05(b)-(d), 10.09, 10.10, 10.11, 10.13, 10.15, 10.16 and 10.17 of the
Credit Agreement are hereby incorporated mutatis mutandis herein by reference
thereto as fully and to the same extent as if set forth herein.
(b)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Sixth Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders party hereto hereby authorize
the Administrative Agent to treat) the Revolving Facility as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]


10
 
 
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed and delivered as of the day and year first above written.
AMERICAN AIRLINES, INC., as the Borrower
By: /s/ Thomas T. Weir    
    Name: Thomas T. Weir
    Title: Vice President and Treasurer
AMERICAN AIRLINES GROUP INC., as Parent and Guarantor
By: /s/ Thomas T. Weir    
    Name: Thomas T. Weir
    Title: Vice President and Treasurer
  


Sixth Amendment to Amended and Restated Credit and Guaranty Agreement (LHR)








--------------------------------------------------------------------------------




CITIBANK N.A.,
as Administrative Agent
By:     /s/ Matthew S. Burke    
Name: Matthew S. Burke
Title: Vice President






Sixth Amendment to Amended and Restated Credit and Guaranty Agreement (LHR)








--------------------------------------------------------------------------------





Schedule 1
ANNEX A
Lenders and Commitments
Name of Bank
Sixth Amendment Extended Revolving Commitment
Sixth Amendment Non-Extended Revolving Commitment
LC Commitment
Citibank N.A.
[*CTR]
[*CTR]
$200,000,000
Bank of America, N.A.
[*CTR]
[*CTR]
 
Barclays Bank PLC
[*CTR]
[*CTR]
 
Credit Suisse AG, Cayman Islands Branch
[*CTR]
[*CTR]
 
Deutsche Bank AG New York Branch
[*CTR]
[*CTR]
 
Goldman Sachs Bank USA
[*CTR]
[*CTR]
 
Industrial and Commercial Bank of China Limited, New York Branch
[*CTR]
[*CTR]
 
JPMorgan Chase Bank, N.A.
[*CTR]
[*CTR]
 
Morgan Stanley Bank, N.A.
[*CTR]
[*CTR]
 
Morgan Stanley Senior Funding, Inc.
[*CTR]
[*CTR]
 
Sumitomo Mitsui Banking Corporation
[*CTR]
[*CTR]
 
BNP Paribas
[*CTR]
[*CTR]
 
Credit Agricole Corporate and Investment Bank
[*CTR]
[*CTR]
 
HSBC Bank USA, N.A.
[*CTR]
[*CTR]
 
MUFG Union Bank, N.A.
[*CTR]
[*CTR]
 
Standard Chartered Bank
[*CTR]
[*CTR]
 
U.S. Bank National Association
[*CTR]
[*CTR]
 
BOKF, NA dba Bank of Texas
[*CTR]
[*CTR]
 
Texas Capital Bank, N.A.
[*CTR]
[*CTR]
 
Total:
$1,530,500,000
$12,000,000
$200,000,000









[*CTR]=[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

